Citation Nr: 0025981	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Basic eligibility to Dependents' Educational Assistance 
(DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had military service from September 1934 to 
October 1938, from May 1943 to August 1943, and from 
September 1944 to April 1946.  The veteran died in February 
1997.  The appellant is the deceased veteran's surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran died in February 1997.  The immediate cause of 
death was listed as pneumonia due to aspiration due to 
multiple sclerosis. 

2. During his lifetime, the veteran was not in receipt of 
disability compensation for a service-connected 
disability. 

3. Competent evidence has not been submitted to show that the 
veteran's death was caused, hastened or substantially or 
materially contributed to by any incident of military 
service.  

4. There is no legal recourse to grant DEA benefits.  



CONCLUSIONS OF LAW

1. The appellant's claim for service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2. The eligibility requirements for Dependents' Educational 
Assistance under 38 U.S.C.A., Chapter 35 have not been 
met.  38 U.S.C.A. § 3501(a) (West 1991 & Supp. 2000); 38 
C.F.R. § 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In August, September, and December 1983, the National 
Personnel Records Center (NPRC) reported that no medical/ 
personnel records were on file at the NPRC - fire related 
service.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (when service medical records have been destroyed, BVA 
has heightened obligation to provide explanation of reasons 
or bases for its findings and to consider the benefit-of-
doubt rule).  


II.  Service connection for the cause of the veteran's death.

In essence, the appellant - widow contends that her husband's 
health was ruined while he was in Guam, China, and the 
Philippines when he was not given proper medical care for 
syphilis.  She believes that her husband developed 
neurosyphilis which contributed to his eventual demise.  

Law and Regulations

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (1999).  

The threshold question to be addressed in this case is 
whether the appellant has presented a well-grounded claim for 
service connection for the cause of the veteran's death.  If 
she has not presented a well-grounded claim, then the appeal 
must fail and there is no duty to assist in the development 
of the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Jones 
v. West, 12 Vet. App. 460 (1999); Cumby v. West, 12 Vet. App. 
363 (West 1991).   

Generally, a well-grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  See Hensley (Burke) v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  The relationship need not be conclusive, 
but only plausible in light of the evidence of record to 
include the medical opinions.  See Mattern v. West, 12 Vet. 
App. 222 (1999); Nolen v. West, 12 Vet. App. 347 (1999).  A 
claimant would not meet the burden imposed by section 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  For the purpose of determining whether 
a claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

Analysis

During his lifetime, the veteran was not in receipt of 
compensation for a service-connected disability.

The service medical records for the period from September 
1934 to November 1938 reveal treatment for syphilis in 1935, 
chancroid penis/ chancroid lymphadenitis in 1936, and 
appendicitis in 1938.  These records show no reoccurrence of 
syphilis after 1936.  There are no service medical records 
for the period of service from May 1943 to August 1943 or 
from September 1944 to April 1946.  In essence, the service 
medical records are completely void of complaints, reports, 
findings, or diagnoses of pneumonia, aspiration, or multiple 
sclerosis in service or within any applicable presumptive 
period following service. ed at Sutter 
Community Hospitals in 1969 for various neurological 
complaints of "at least about a year" in duration.  The 
clinical notes reflect that it was certainly a possibility of 
a demyelinating disease such as multiple sclerosis.  The 
veteran was diagnosed with multiple sclerosis in 1969.  The 
VA pension examination accorded the veteran in 1971 reflects 
a diagnosis of multiple sclerosis manifested by muscle and 
cerebral weakness, etc.  The veteran complained of difficulty 
swallowing in 1974 and 1976.  Other private clinical records 
reflect that the veteran was diagnosed with early generalized 
atrophic changes on CT brain scan in 1975, tic douloureux in 
1977, and minor lower lumbosacral osteoarthritic change and 
definite pars defect at L5-S1 on the left in 1977.  The 
veteran complained of mucousy secretions in his throat in 
1978 and 1979.  The January 1979 private medical report 
reflects mucous/ saliva in throat probably secondary to 
multiple sclerosis.  The veteran was diagnosed with dementia/ 
organic brain syndrome in 1980 and a recurrence of trigeminal 
neuralgia in June 1982.  

A private medical record entry dated in November 1982 
reflects that the veteran's wife related his disability to 
syphilis in 1936-37.  A VA hospital summary dated in 1983 
reflects that the veteran was found to be FTA - ABS reactive, 
2+.  He was treated with Penicillin G therapy every 4 hours 
for 2 weeks.  The diagnoses were multiple sclerosis, 
dementia, and FTA - ABS positive.  The June 1984 VA neurology 
examination report reflects by patient interview, and a 
review of the chart and military records that the veteran had 
syphilis in service in the late 1930's.  He was treated with 
Neosalvarsan.  Subsequently, he did well until (?) the 1940's 
when he began having difficulty with jerking in the lower 
extremities.  He later developed increasing difficulties with 
gait and double vision in the 1950's.  In 1968, he was 
evaluated and found to have multiple sclerosis.  The examiner 
opined that in view of the inadequate therapy of the original 
syphilitic infection (with Neosalvarsan) it was quite 
possible that the veteran's symptoms were secondary to CNS 
involvement.  On questioning, it was unclear if the patient 
over the years may have been treated at sometime with 
antibiotics for other type infections and (inadvertently) his 
syphilis thereby "cured".  Nonetheless, the examiner noted 
that ongoing deterioration secondary to syphilis may continue 
to occur in the CNS.  Multiple sclerosis could not be 
completely excluded as the cause of the patient's 
neurological symptomatology.  A July 1984 VA entry reflects 
trigeminal neuralgia and neurosyphilis.  A January 1985 entry 
reflects possible multiple sclerosis, neurosyphilis, and 
complaints of severe left face pain.  In pertinent part, a 
March 1985 VA mental health clinic entry reflects dementia, 
probably secondary to multiple sclerosis and neurosyphilis.  

A March 1986 independent medical examination reflects that 
based on the available record, the pattern of deterioration 
exhibited by the veteran was more characteristic of multiple 
sclerosis than a neurosyphilis.  On the other hand, the 
examiner noted, one could not exclude the possibility that 
the veteran then had more than one disease process.  It was 
not unreasonable therefore to consider the possibility that 
neurosyphilis was contributing to the veteran's disability.  

Thereafter, the evidence of record reflects that the veteran 
required skilled nursing care and resided at Placerville 
Pines Convalescent Hospital from 1990 until his death in 
February 1997.  The immediate cause of death, as listed on 
the certificate of death, was pneumonia due to aspiration due 
to multiple sclerosis.  No autopsy was performed.  Despite 
the appellant's assertions that neurosyphilis was a residual 
of the improperly treated syphilis in 1935 and 1936, she has 
not presented any evidence that any residuals of syphilis or 
any other disability incurred in or aggravated by service 
contributed to the veteran's demise.  The certificate of 
death clearly shows that the veteran's death was attributable 
to pneumonia due to aspiration due to multiple sclerosis, a 
non-service connected disability.  

Based on a review of the evidence to include the certificate 
of death, competent evidence has not been submitted to show 
that the veteran's death was caused, hastened or 
substantially or materially contributed to by any incident of 
military service.  There is no evidence that the veteran died 
from syphilis or the complications of syphilis treated in 
service or any other condition treated and apparently 
resolved in service.  There is no evidence that the 
difficulty swallowing in 1974 and 1976 was related to the 
veteran's military service.  The appellant has submitted no 
competent evidence that is probative of a relationship 
between the pneumonia, aspiration, and multiple sclerosis 
that caused the veteran's death and his period of service.  
As such, the certificate of death is dispositive, which 
reveals that the disease or condition directly leading to 
death was multiple sclerosis without establishing a nexus to 
the veteran's military service.  

Next, the Board observes that the appellant submitted a 
newspaper article from The Sacramento Bee dated May 17, 1997 
entitled "President Apologizes to Victims of Syphilis 
Study" by Muriel Dobbin.  The Board stresses that the 
article addressed a 40-year syphilis study that started in 
1932 wherein the study participants were not treated.  That 
was not the case for the veteran.  He was treated in 1935 and 
1936.  The article, without more, does not link the study, 
the treatment or lack of treatment of the veteran to the 
cause of the veteran's death.  

While the Board is sympathetic to the appellant's belief that 
the veteran's multiple sclerosis and military service should 
entitle her to a survivor's dependency and indemnity 
compensation, the evidence, including the death certificate, 
does not tend to show that the multiple sclerosis was 
incurred in or aggravated by the veteran's period of military 
service.  As previously reasoned, the appellant's assertions 
alone do not constitute evidence to render the claim well-
grounded where the determinative issue involves either 
medical etiology or a medical diagnosis.  See Darby v. Brown, 
10 Vet. App 243, 246 (1997); Ruiz v. Brown, 10 Vet. App. 352, 
357 (1997).  In view of the evidence and the applicable law 
discussed above, the Board must conclude that the appellant's 
claim is not well-grounded.  See 38 U.S.C.A. § 5107(a); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The 
claim, therefore, must be denied.  

As the appellant has failed to submit evidence in support of 
a plausible claim, the VA is under no duty to assist her in 
any further development of the claim.  See 38 U.S.C.A. § 
5107(a).  VA cannot assist a claimant in developing a claim 
that is not well-grounded.  See Morton v. West, 12 Vet. App. 
477 (1999).  Further, the appellant's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
appellant's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  


III.  DEA under Chapter 35, Title 38, United States Code.

In April 1997, the appellant essentially asserted a claim for 
benefits as a result of the death of her husband, the 
veteran.  

The legal criteria specifies that Dependents' Educational 
Assistance benefits under Chapter 35 is extended to the 
surviving spouse of a veteran if he or she meets particular 
criteria, and if the death of the veteran upon whom her claim 
is based is attributed by VA to a service-connected or 
service-incurred disability.  See 38 U.S.C.A. §§ 3501(b), 
3512 (West 1991 & Supp. 2000); 38 C.F.R. § 21.3021(a) (1999).  
The purpose of the educational program is to assist the 
surviving spouse in preparing to support him or herself at a 
standard of living level which the veteran, but for the 
veteran's death, could have expected to provide for the 
veteran's family.  See 38 U.S.C.A. § 3500 (West 1991).  
Therefore, this claim as it is before the Board, is based on 
the presumption that service connection has been granted for 
the veteran's death.  However, in view of the Board's 
decision, as set forth above, service connection is not 
warranted for the veteran's death and the Board is without 
authority to grant the benefit sought on appeal.  The Court 
has held that where, as in the appellant's case, the law and 
not the evidence is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant's claim must be denied.






IV.  Conclusion

In light of the earlier discussion regarding the "fire 
related service," if the appellant is able to present 
competent medical evidence of a nexus between her husband's 
cause of death and military service, she may file a new claim 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for the claim of service connection for the cause 
of the veteran's death.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals


 